Citation Nr: 0127267	
Decision Date: 12/13/01    Archive Date: 12/19/01

DOCKET NO.  99-08 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1966 to 
December 1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis Missouri, which continued a 10 percent rating for 
PTSD.  Subsequent rating decisions have increased the 
veteran's evaluation.  Most recently, a May 1999 rating 
decision increased the rating for PTSD to 50 percent.

The Board notes that although the veteran requested a BVA 
hearing in his April 1999 substantive appeal (VA Form 9), he 
specifically withdrew his request in a June 1999 letter, 
signed by him.  There are no other outstanding hearing 
requests of record.

The Board also notes that in a statement received from the 
veteran in December 2000, he raised a claim for entitlement 
to service connection for diabetes, to include as secondary 
to Agent Orange exposure.  That issue is referred back to the 
RO.


REMAND

Upon a preliminary review of the claims file, the Board notes 
that an April 2001 VA treatment record was received at the RO 
in April 2001, prior to transfer of the claims file to the 
Board in July 2001.  However, this evidence was not 
associated with the claims file until it was forwarded to the 
Board in September 2001.  Additionally, this evidence was not 
addressed by a supplemental statement of the case (SSOC), as 
required by 38 C.F.R. § 19.31.  It appears that the new 
evidence is "pertinent" to the issue on appeal.  The veteran 
did not submit a waiver of RO consideration of the new 
evidence.  See 38 C.F.R. § 20.1304(c) (2001).  

In October 2001, the Board notified the veteran by letter 
that new evidence had been received concerning his appeal, 
and that he had the option to either send the case back to 
the RO for review and for preparation of an SSOC, or to waive 
that right, and have the Board proceed with appellate review.  
The veteran was given 60 days from the date of that letter to 
decide, and he was told that if the Board did not hear from 
him, his case would be sent back to the RO to consider the 
new evidence.  The 60 day time period has since expired, and 
the veteran has not responded to the Board's letter.  Under 
these circumstances, the Board may not properly proceed with 
appellate review at this time.

In addition to the foregoing, the Board notes that while this 
appeal was pending, effective November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 1 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126) (West Supp. 2001).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  This law 
and the implementing regulations set forth requirements for 
assisting a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits.  The RO has not yet had 
an opportunity to apply the new law and regulations in this 
case.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should review the claims file 
and undertake any additional 
assistance/notice to the veteran as 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A 
§ 5103A, 38 C.F.R. § 3.159.  Any 
pertinent VA and/or private treatment 
records identified by the veteran, and 
not already in the claims file, should be 
obtained and made of record.

2.  After completion of all required 
actions, the RO should review the 
expanded record and determine whether the 
criteria for entitlement to a rating in 
excess of 50 percent for PTSD have been 
met.  The veteran and his representative 
should be furnished an SSOC and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The purpose of this REMAND is to ensure that all due process 
requirements are met, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he is notified.



		
	L. H. ESKENAZI 
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


